DETAILED ACTION
	This action is responsive to 11/20/2019.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (WO2019/058777 using US Pub. 2020/0218391 A1 as English translation) in view of Zhou et al. (CN105845708A with machine translation attached), hereinafter Zhou.
Regarding claim 1, Kamiya discloses a touch screen (a display device including a touch sensor-see fig. 2 and [0034]), comprising a substrate (substrate 201-see fig. 5), a source and drain layer (source or drain electrode (207, 208)-see fig. 5 and [0058]), a planarization layer (flattening film 209-see fig. 5 and [0060]), an anode layer (i.e., layer that constitutes pixel electrode 212 and conductive layer 221-see fig. 5 with description in [0070]), a pixel defining layer (insulating layer 213 also known as “partition” or “bank” between pixel electrodes 212-see fig. 5 with description in [0063]-[0064]), a touch electrode layer (sensor electrode 115-see fig. 5), and via holes (contact hole 118 … also, the pixel 212 electrode is connected with the source or drain electrode 207 via another contact hole-see fig. 5 with description in [0062]); wherein the source and drain layer is disposed on the substrate (see fig. 5); the planarization layer is disposed on the source and drain layer (see fig. 5, wherein flattening film 209 is disposed above the drain or source electrodes (207, 208)); the anode layer is disposed on the planarization layer (i.e., pixel electrode 212 and conductive layer 221 are on the flattening film 209); the pixel defining layer is disposed on the anode layer (see fig. 5); the touch electrode layer is disposed on the pixel defining layer (see fig. 5, wherein sensor electrode 115 is disposed on insulating layer 213); the via holes comprise a first via hole and a second via hole (i.e., pixel electrode 212 is connected to source or drain 207 through a contact hole (first via hole), and contact hole 118 (second via hole)-see fig. 5), the first via hole is defined on the planarization layer (i.e., through flattening film 209-see fig. 5), and the anode layer is electrically connected to the source and drain layer through the first via hole (the pixel 212 electrode is connected with the source or drain electrode 207 via another contact hole-see fig. 5 with description in [0062]), and the touch electrode layer is connected to the anode layer through the second via hole (a part of the sensor electrode 115 extends to the peripheral region 110 and is electrically connected to a conductive wire 119 via a conductive layer 221 … the conductive layer 221 is formed in the same step as that of the pixel electrode, and therefore, is formed of the same material as that of the pixel electrode-see fig. 5 with description in [0070]). 
Kamiya does not appear to expressly disclose the second via hole is defined on the pixel defining layer.
Zhou, in the same field of endeavor, in for example, fig. 4B, illustrates a through hole in a non-display area and formed through a pixel defining layer 431, the through hole having a metal pad (cathode electrode 433) shorted to an anode electrode 432 and a touch electrode layer (441-fig. 4A) disposed on a barrier layer 440 via a metal pad 460.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhou with the invention of Kamiya by connecting the touch electrode to the anode layer via a through hole in the pixel defining layer, as taught by Zhou, in order to complete the electrical connection with an integrated circuit chip using only one FPC20, thereby improving the yield of the flexible integrated touch display panel (see pg. 6, para. 6 of attached machine translation).
Regarding claim 11, Kamiya discloses a display device, comprising a touch screen (a display device including a touch sensor-see fig. 2 and [0034]), the touch screen comprising a substrate (substrate 201-see fig. 5), a source and drain layer (source or drain electrode (207, 208)-see fig. 5 and [0058]), a planarization layer flattening film 209-see fig. 5 and [0060]), an anode layer (i.e., layer that constitutes pixel electrode 212 and conductive layer 221-see fig. 5 with description in [0070]), a pixel defining layer (insulating layer 213 also known as “partition” or “bank” between pixel electrodes 212-see fig. 5 with description in [0063]-[0064]), a touch electrode layer (sensor electrode 115-see fig. 5), and via holes (contact hole 118 … also, the pixel 212 electrode is connected with the source or drain electrode 207 via another contact hole-see fig. 5 with description in [0062]); wherein the source and drain layer is disposed on the substrate (see fig. 5); the planarization layer is disposed on the source and drain layer (see fig. 5, wherein flattening film 209 is disposed above the drain or source electrodes (207, 208)); the anode layer is disposed on the planarization layer (i.e., pixel electrode 212 and conductive layer 221 are on the flattening film 209); the pixel defining layer is disposed on the anode layer (see fig. 5); the touch electrode layer is disposed on the pixel defining layer (see fig. 5, wherein sensor electrode 115 is disposed on insulating layer 213); the via holes comprise a first via hole and a second via hole (i.e., pixel electrode 212 is connected to source or drain 207 through a contact hole (first via hole), and contact hole 118 (second via hole)-see fig. 5), the first via hole is defined on the planarization layer (i.e., through flattening film 209-see fig. 5), and the anode layer is electrically connected to the source and drain layer through the first via hole (the pixel 212 electrode is connected with the source or drain electrode 207 via another contact hole-see fig. 5 with description in [0062]), and the touch electrode layer is connected to the anode layer through the second via hole (a part of the sensor electrode 115 extends to the peripheral region 110 and is electrically connected to a conductive wire 119 via a conductive layer 221 … the conductive layer 221 is formed in the same step as that of the pixel electrode, and therefore, is formed of the same material as that of the pixel electrode-see fig. 5 with description in [0070]).
Kamiya does not appear to expressly disclose the second via hole is defined on the pixel defining layer.
Zhou, in the same field of endeavor, in for example, fig. 4B, illustrates a through hole in a non-display area and formed through a pixel defining layer 431, the through hole having a metal pad (cathode electrode 433) shorted to an anode electrode 432 and a touch electrode layer (441-fig. 4A) disposed on a barrier layer 440 via a metal pad 460.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Zhou with the invention of Kamiya by connecting the touch electrode to the anode layer via a through hole in the pixel defining layer, as taught by Zhou, in order to complete the electrical connection with an integrated circuit chip using only one FPC20, thereby improving the yield of the flexible integrated touch display panel (see pg. 6, para. 6 of attached machine translation).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Zhou, and further in view of Son et al. (US Patent 9,276,055 B1), hereinafter Son.
Regarding claims 2 and 12, Kamiya discloses wherein the touch screen further comprises a polarizer (circular polarizing plate 228-see fig. 5 and [0074]), the see fig. 5-circular polarizing plate 228 is disposed above  the sensor electrodes 115).
However, Kamiya in view of Zhou does not appear to expressly teach wherein the touch screen further comprises a bending section, and a center position of a bending radius of the bending section is located inside a boundary of the polarizer.
Son is relied upon to teach wherein the touch screen further comprises a bending section (bending portion-see fig. 1C, and a center position of a bending radius of the bending section is located inside a boundary of the polarizer (see, for example, see, for example, fig. 1C, which illustrates a display having a touch sensor layer 112 and a polarizer 110, wherein, in a bend portion, a bend axis (center portion of a bend radius) corresponds with an edge of the polarizer 110. Adjusting the position of the bend axis to fall slightly within a boundary or outside the boundary of the polarizer simply amounts to well-understood, routine, and conventional activity in the art).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Son with the inventions of Kamiya and Zhou such that the bend axis corresponds or falls within the boundary of the polarizer, as taught by Son, which simply amounts to combining prior art elements according to known methods to yield predictable results.
Regarding claims 3 and 13, Son is further relied upon to teach wherein the bending radius of the bending section ranges from 0.1 to 0.5 millimeters (see [col. 7, ll. 60-67], which teaches that the bend radius may be between … more preferably about 0.1 mm to about 0.5 mm).
Regarding claims 4 and 4, Kamiya discloses wherein the touch screen comprises a flexible circuit board (flexible printed circuit board 108-see fig. 5 and [0071]), the source and drain layer is patterned to form source and drain wirings (source or drain (207, 208)-see fig. 5 and [0058]).
Kamiya in view of Zhou does not appear to expressly teach and the source and drain wirings are connected to a bonding section of the flexible circuit board via the bending section, and the source and drain wirings located at the bending section are curved.
Son is further relied upon to teach and the source and drain wirings are connected to a bonding section of the flexible circuit board via the bending section (see, for example, fig. 6A, which illustrates a plurality of conductive wire traces extending across a bend allowance section to a bonding area … conductive lines may include source/drain electrodes of the TFTs as well as the gate lines/data lines used in transmitting signals from some of the display driving circuits in the inactive area to pixel circuits in the active area. Likewise … touch sensor electrodes (see [col. 13, ll. 25-41]), and the source and drain wirings located at the bending section are curved (see figs. 2A-2B and figs. 6A-8D).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Son with the inventions of Kamiya and Zhou by extending the source and drain wirings through the bending section to connect to a driving chip in a bonding section, wherein the wirings in the bending section are curved, as taught by Son, in order to provide strain-reducing trace designs that provide much lower crack initiation 
Regarding claims 5 and 15, Son is further relied upon to teach wherein the source and drain wirings located at the bending section comprise a plurality of sub-connecting lines, the sub-connecting lines being curved (see, for example, fig. 8C with description in [col. 20, ll. 62]-[col. 21, ll. 6]-the wire trace may split into an additional number of traces (sub-traces) that may converge into a single trace past the bend allowance section of the flexible display).
Regarding claims 6 and 16, Kamiya discloses wherein the touch electrode layer comprises a plurality of touch sensing lines and driving sensing lines that are intersected with each other (see, for example, fig. 3 with description in [0050]).
Kamiya in view of Zhou does not appear to expressly teach and the touch sensing lines and the driving sensing lines are curved.
Son is further relied upon to teach and the touch sensing lines and the driving sensing lines are curved (see, for example, fig. 6A, which illustrates a plurality of conductive wire traces extending across a bend allowance section to a bonding area … conductive lines may include source/drain electrodes of the TFTs as well as the gate lines/data lines used in transmitting signals from some of the display driving circuits in the inactive area to pixel circuits in the active area. Likewise … touch sensor electrodes (see [col. 13, ll. 25-41]).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further incorporate the teachings of Son with the inventions of Kamiya and Zhou by extending the source and 
Regarding claims 7 and 17, Son is further relied upon to teach wherein the source and drain wirings in the bending section comprise at least two protrusions (see the various conductive trace designs in figs. 7-8D). 
Regarding claims 8 and 18, Son is further relied upon to teach wherein the source and drain wirings located at the bending section further comprise at least one recess, and the recesses and the protrusions are disposed adjacent to each other (see figs. 7-8D, wherein the various wire trace designs have protruding and recess portions).
Regarding claims 9 and 19, Son is further relied upon to teach wherein longitudinal planes of the protrusions are polygons, waist circles, or rectangles, and longitudinal planes of the recess are rectangles (see, for example, figs. 7-8D, which illustrate mostly diamond trace shapes … neither the number of sub-traces nor the shape of the sub-traces forming the grid-like trace design are particularly limited as the example in fig. 8C (see [col. 21, ll. 1-3]).  
Regarding claims 10 and 20, Son is further relied upon wherein the source and drain wirings in the bending section comprise at least two hollow portions (see figs. 8A-8D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.